DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 11-21, and 24-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner has been unable to find prior art that discloses two different requests for advertisements to the same content/advertisement server, wherein the first request is based on a search query and includes an indication that an advertisement response is not to be provided; and wherein the second request includes search results generated from the query and an indication that an advertisement response is to be provided.  
The closes art is US Patent Number: 10,049,386 which discloses every limitation of the claims except that the second request includes an indication that an advertisement response is to be provided.  However, this art cannot be considered prior art based on its effective filing date being two months after the effective filing date of the instant application and having at least one common inventor and a common assignee with the instant application.
The next closest prior art is Hylton (PGPUB: 2011/0191338) and Datar (US Patent Number: 7,873,621) which discloses 
A front end configured: to receive a search query; to send a first search request to a search server and send a first advertisement request to the advertisement server, wherein the first search request includes the search query or information based on the search query; to receive search results from the search server; and to send at least some of the search results to the advertisement server in a second advertisement request.
An advertisement server configured: to search for advertisements related to the search query to produce plural advertisement results each with an associated score in response to receiving the first advertisement request; to modify a score of at least one of the plural advertisement results based on the at least some of the search results in response to receiving the second advertisement request; to rank the plural advertisement results according to their scores; to select one or more of the highest ranked plural advertisement results; and to send an advertisement response to the front end, the advertisement response including the selected one or more highest ranked plural advertisement results
The front end further configured: to provide, responsive to the search query, the search results with the selected one or more highest ranked plural advertisement results included in the advertisement response
While the first and second advertisement requests can occur at different times and the selected advertisements appear to be delivered after the second request, there is no explicit indication that the first advertisement request includes an indication that an advertisement response is not to be provided or that the second advertisement request includes an indication that an advertisement response is to be provided
Therefore, the examiner has been unable to find prior art that teaches each and every limitation of the claims.  Thus, claims 1-8, 11-21, and 24-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621